t c summary opinion united_states tax_court megan zhao creigh and john l creigh petitioners v commissioner of internal revenue respondent docket no 31504-15s filed date megan zhao creigh and john l creigh pro_se jeffrey l heinkel and emerald g smith for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1all section references are to the internal_revenue_code in effect for the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners can deduct dollar_figure for tuition fees and associated education expenses for petitioner wife’s executive master of business administration e m b a program can deduct dollar_figure for car and truck expenses for petitioner wife’s travel to the e m b a classes programs and events and are liable for an accuracy-related_penalty of dollar_figure under sec_6662 and b continued year at issue unless otherwise indicated 2john l creigh petitioner husband did not appear in court but the decision will be binding upon both spouses 3at trial respondent conceded that petitioners were neither negligent nor disregarded rules or regulations under sec_6662 and b background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they timely filed their petition petitioner wife has a bachelor of science degree in computer sciences from the university of washington and a master of science degree in computer engineering from the california state university fullerton before petitioner wife worked as a systems software engineer for a corporation where she was responsible for the design development and maintenance of software products from to petitioner wife worked as the head of information_technology for another corporation in that role she developed and managed a computerized information system created an information_technology strategy and managed corporate information_technology operations petitioner wife worked from to as a project manager for the consulting unit of another company in this position she used her skills as a software engineer to manage teams of consultants and professionals in designing and implementing the integration of business processes and computer_software systems she traveled a significant amount of time to meet with clients in petitioner wife left that job to raise her child she decided to go back to work in doing the same type of consulting work she had done for the consulting unit she did not want to return to work for that same employer because the job involved too much traveling and she had a young child petitioner wife decided to launch her own independent consulting business to have greater control of her time and her work locations in the year at issue petitioner wife ran her independent consulting business as a sole_proprietorship beginning in petitioner wife tried to connect with businesses that needed the same type of work she had performed in her prior employment during and petitioner wife applied for permanent work involving the design and implementation of business processes and computer_software systems petitioner wife believed that if she got to an interview for a permanent position she would have the opportunity to discuss her independent consulting business in person with the employer petitioner wife also applied for contract work in the same field connected with former colleagues and attended local professional networking events despite her efforts petitioner wife was unable to obtain any permanent job or consulting work in or through her networking efforts petitioner wife learned that management professionals working for the companies she sought as customers were attending e m b a programs petitioner wife believed that through an e m b a program she could network build relationships with these management professionals and eventually be introduced to her customers--customers who needed a consultant to design develop test and implement computer_software systems that improved business processes in date petitioner wife matriculated at the university of california los angeles ucla e m b a program and she graduated in date petitioner wife traveled from her home to ucla a distance of about miles to attend e m b a classes and events petitioner wife completed the following courses in the e m b a program leadership foundations level sec_1 and data and decisions marketing strategy and policy web business international business strategy economic analysis for managers managerial accounting negotiations analysis financial policy for managers economic forecasting financial modeling and corporate valuation for entrepreneurs managers and dealmakers customer information strategy operations and technology management strategic business presenting international business management managing human resources introduction to management research management research business in japan policy analysis seminar and competitive strategy and business policy as part of the e m b a program petitioner wife worked on a project for a laboratory from date to date consulting on the feasibility of establishing an internal consulting division the project required petitioner wife to determine how the quality systems division could provide individualized and quality control consulting services to its customers worldwide petitioners filed a joint federal_income_tax return for the schedule c profit or loss from business attached to the tax_return identified petitioner wife’s principal business or profession as consultant during petitioner wife did not have any consulting client sec_5 and did not report any gross_receipts from consulting on the schedule c however she claimed the following deductions dollar_figure for the tuition fees and expenses associated with the e m b a program dollar_figure for car and truck expenses for her travel from her 4on the schedule c petitioner wife entered as the principal business or professional activity code which corresponds to a ll other professional scientific technical services on the instructions for schedule c at c-13 5in petitioner wife obtained her first independent consulting contract as a project manager petitioner wife organized a subchapter_s_corporation after the year at issue through which she provided her consulting services her responsibilities under the contract consisted of computer_software system implementation home to ucla to attend the e m b a classes and events and dollar_figure for supplies petitioner wife reported a loss of dollar_figure from her business on petitioners’ tax_return i burden_of_proof discussion a taxpayer bears the burden of proving he or she is entitled to any deduction claimed see 292_us_435 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his or her liability and satisfies other conditions then the burden_of_proof shifts to the commissioner sec_7491 petitioners have not argued that sec_7491 applies nor established that its requirements are met the burden_of_proof remains with petitioners ii education expenses sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business education expenses are deductible if they satisfy the general 6petitioner wife reported big_number miles driven for business and big_number miles driven for other purposes on the schedule c requirements under sec_162 as well as the specific requirements under the regulations under sec_162 a taxpayer must be engaged in a trade_or_business in order for education expenses to be deductible 90_tc_460 aff’d 869_f2d_1491 6th cir schneider v commissioner tcmemo_1983_753 tax ct memo lexi sec_28 at the taxpayer may be engaged in a trade_or_business although not otherwise employed if he or she was previously involved in and actively sought to continue in that trade_or_business while pursuing a defined degree program related to his or her line of work 393_f2d_292 7th cir finding that a teacher continued to carry on her trade_or_business while simultaneously pursuing a graduate degree program and actively seeking employment in her line of work rev’g 47_tc_165 see also picknally v commissioner tcmemo_1977_321 tax ct memo lexi sec_120 at holding that a full-time doctoral degree student was carrying_on_a_trade_or_business because it was customary for teachers to leave teaching positions temporarily to take courses his coursework related to his previous employment and he was not engaged in other unrelated employment while studying sherman v commissioner tcmemo_1977_301 tax ct memo lexi sec_138 at holding that the taxpayer who was engaged in business administration before and after graduation was carrying_on_a_trade_or_business while pursuing an m b a program full time under the regulations education expenses are deductible if the education maintains or improves skills required by the taxpayer in his or her employment or other trade_or_business or meets the express requirements of the taxpayer’s employer sec_1_162-5 and income_tax regs required skills in the taxpayer’s employment are those skills that are appropriate or helpful in his or her employment or trade_or_business see knudtson v commissioner tcmemo_1980_455 tax ct memo lexi sec_130 at even if the taxpayer is engaged in a trade_or_business and the education expenses may maintain or improve his or her skills education expenses are not deductible if the expenses are for education required to meet the minimum requirements of the taxpayer’s trade_or_business or a program of study leading to the qualification of the taxpayer in a new trade_or_business sec_1_162-5 and income_tax regs an individual who through education improves his or her skills in an existing trade_or_business may also become qualified for a new trade_or_business and cannot deduct the costs of that education thompson v commissioner tcmemo_2007_174 tax ct memo lexi sec_177 at educational expenses_incurred to qualify for a new trade_or_business are nondeductible even if the individual does not engage in the new activity id see sec_1_162-5 example income_tax regs petitioners argue that petitioner wife was carrying_on_a_trade_or_business of management consulting in and that the e m b a program was necessary for her to network in order to obtain work as a management consultant in the industry in which she had previously worked respondent contends that petitioner wife was not yet engaged in the trade_or_business of management consulting in or in the alternative that the e m b a program qualified her for a new trade_or_business the court does not need to decide whether in petitioner wife was engaged in a trade_or_business or whether the education expenses were ordinary and necessary trade_or_business_expenses because it concludes that the e m b a program qualified petitioner wife for a new trade_or_business therefore the expenses for the e m b a program cannot be deducted for see sec_1 b income_tax regs an m b a is a more general course of study that does not lead to a professional license or certification such as a law school degree allemeier v commissioner tcmemo_2005_207 tax ct memo lexis at however if the e m b a program qualified petitioner wife to perform tasks and activities significantly different from those she had performed before the education then it qualified her for a new trade_or_business see 78_tc_550 thompson v commissioner tax ct memo lexi sec_177 at if the education merely refined petitioner wife’s existing skills then it did not qualify her for a new trade_or_business see robinson v commissioner t c pincite in evaluating whether the e m b a program qualified petitioner wife for a new trade_or_business the court uses a commonsense approach comparing the tasks and activities she was qualified to perform before she acquired the education at issue with those she was qualified to perform afterwards see 65_tc_1014 62_tc_270 weiszmann v commissioner t c aff’d 443_f2d_29 9th cir the relevant inquiry is whether petitioner wife was objectively qualified to engage in a new trade_or_business see robinson v commissioner t c pincite glenn v commissioner t c pincite the e m b a program qualified petitioner wife to perform tasks that were significantly different from the tasks she had performed in her prior employment petitioner wife testified that in her prior employment her tasks and skills centered on analyzing and designing computer_software systems to improve or replace business processes to make them more efficient her projects also involved designing developing testing and implementing computer_software systems her education was in software engineering which enabled her to understand how computer_software systems worked and how to use or modify them to improve business processes petitioner wife testified that in her prior employment she was not involved in business strategy development or marketing her management skills were limited to managing people on a particular project petitioner wife also testified that the courses she took in the e m b a program did not really help in my area in terms of project management the e m b a program courses petitioner wife completed were varied and encompassed a large number of business fields economics management finance accounting marketing mergers and acquisitions business policy negotiations valuation and international business petitioner wife’s skills in her prior employment except for perhaps managing people on her projects did not include skills related to any of the studied business fields although her prior work as an employee involved some management skills-- eg managing people who worked on her projects--petitioner wife testified that she did not engage in other business management tasks such as strategy development or marketing because she did not have the skill set to do so petitioner wife testified that she hoped to expand her consulting work into these other fields the court has concluded in some cases that a taxpayer may deduct education expenses related to pursuing an m b a degree in those cases the m b a program improved the taxpayer’s ability to perform the same general duties he or she had already performed before enrolling in the m b a program and did not qualify the taxpayer for a new trade_or_business see allemeier v commissioner tax ct memo lexis at blair v commissioner tcmemo_1980_488 tax ct memo lexis at in allemeier v commissioner tax ct memo lexis at the court held that the taxpayer who pursued an m b a did not significantly change his tasks and duties when his prior work involved designing marketing strategies for products conducting informational seminars or other management marketing and finance-related tasks directly related to the m b a coursework the m b a program merely improved these preexisting skills the taxpayer used before enrolling in the m b a program and did not qualify the taxpayer for a new trade_or_business id at in blair v commissioner tax ct memo lexis at the court likewise held that the taxpayer’s m b a program did not qualify her for a new trade_or_business because there was substantial overlap in the tasks she performed before and after the m b a program in her role as a personnel representative before the education the taxpayer made hiring recommendations suggested personnel policy improvements estimated the fair salary level for various jobs within the company and assisted employees with problems involving health and other employee_benefits id at although the taxpayer was promoted to personnel manager after starting the m b a program the court found that her duties were consistent with her role as a personnel representative and her new ability to make hiring decisions as opposed to recommendations and the change in her title were not enough for the court to find her qualified for a new trade_or_business id at in contrast petitioner wife’s tasks and duties in her prior employment before enrolling in the e m b a program were largely unrelated to her e m b a coursework while petitioner wife may continue to be qualified to manage people as a project manager she also became qualified to perform a myriad of business management finance and marketing tasks she had not been qualified to perform before enrolling in the e m b a program petitioner wife’s work on a project for the quality systems division of a laboratory as part of the e m b a program demonstrates how the education qualified her to perform new tasks for that project petitioner wife consulted on the feasibility of establishing an internal consulting division specifically the project required petitioner wife to determine how the organization could provide individualized and quality control consulting services to its customers worldwide these tasks were unrelated to petitioner wife’s prior work in designing and developing computer_software systems and integrating and implementing them to improve business processes accordingly the court concludes that petitioner wife’s education expenses for tuition fees and associated expenses for are not deductible because the e m b a program qualified her for a new trade_or_business iii car and truck expenses a taxpayer who travels away from home primarily to obtain education may deduct the relevant costs for travel meals_and_lodging while away from home provided the cost of the education is properly deductible under sec_162 see sec_1_162-5 income_tax regs the court has concluded that the expenses of petitioner wife’s e m b a program are not deductible under sec_162 therefore petitioner wife’s car and truck expenses for her travel to the e m b a classes and events for are not deductible see sec_1_162-5 income_tax regs iv accuracy-related_penalty respondent determined an accuracy-related_penalty for for a substantial_understatement_of_income_tax under sec_6662 and b under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 as explained below the court concludes that respondent has met his burden of production with respect to a substantial_understatement_of_income_tax under sec_6662 and b for although respondent bears the burden of production with respect to the accuracy-related_penalty respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions because petitioners bear the burden_of_proof with regard to those issues see higbee v commissioner t c pincite a substantial_understatement sec_6662 and b provides an accuracy-related_penalty equal to of the portion of an underpayment attributable to any substantial_understatement_of_income_tax an understatement is defined as the excess of the amount of the tax required to be shown on the tax_return over the amount of tax that is shown on the tax_return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 on their tax_return petitioners reported a total_tax due of dollar_figure respondent determined the amount of tax required to have been shown on petitioners’ tax_return was dollar_figure thus the understatement_of_tax determined by respondent was dollar_figure that amount exceeds dollar_figure of the tax required to be shown on the tax_return which is greater than dollar_figure therefore respondent has met his burden of production under sec_7491 to show that imposing the sec_6662 and b accuracy-related_penalty is appropriate the court concludes that petitioners have substantially understated their income_tax and are liable for an accuracy-related_penalty under sec_6662 and b for b reasonable_cause and good_faith a taxpayer is not liable for a penalty under sec_6662 however if the taxpayer establishes that he or she acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith are the taxpayer’s efforts to assess his or her proper tax_liability including reliance on the advice of a tax professional such as an accountant or an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs see higbee v commissioner t c pincite relevant facts and circumstances for the court to consider include the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs petitioner wife had direct knowledge of the courses she took in the e m b a program and is college educated nevertheless petitioners argue that they relied on their accountant when they claimed the education expense deductions for petitioner wife’s business petitioner wife testified that the accountant asked us to provide send us the receipts and all of that then he put it in the right category and whatever the computation comes out it’s all based on his software so i don’t think that penalty on me is justified because i didn’t do anything the professional accountant did the job for us for a taxpayer to rely reasonably on advice so as possibly to negate a sec_6662 accuracy-related_penalty the taxpayer must prove the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners have failed to offer testimony or other evidence regarding the qualifications of their accountant or the specific advice on which they relied petitioners did not establish that they provided their accountant with accurate information or that the incorrect tax_return was the result of the accountant’s error petitioner wife’s general statements that petitioners relied on their accountant are not sufficient to prove reasonable_cause and good_faith for the disallowed deductions petitioners have failed to prove that they acted with reasonable_cause and in good_faith and therefore are liable for an accuracy-related_penalty for the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
